DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1 and 16 are currently amended.
Claim 9 is currently canceled.
Claims 1-8 and 10-20 are pending and are allowed. 

Reason for Allowance
Claims 1-8 and 10-20 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
The primary prior art reference Santiano et al. (US Publication 2019/0193682) discloses a system for controlling vehicle permissions based on a geo-fence boundary is disclosed.  The system may include one or more processor that receives location information of an origin, generates a map based on the location information of the origin, determines the geo-fence boundary associated with a prospective radius from the origin based on the map, receives a vehicle location, and controls the vehicle permissions based on a comparison of the vehicle location to the geo-fence boundary.  The system may further include a display configured to display the map and the geo-fence boundary.

As per claim 1 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A method for providing assistance to a driver of a vehicle, the method comprising:
displaying one or more geo-fences super-imposed on a map display of a mobile computing device onboard a vehicle, wherein the one or more geo-fences comprises a tolerance zone;
identifying a driving maneuver profile for the vehicle associated with the one or more geo-fences;
displaying the driving maneuver profile on the map display of the mobile computing device onboard the vehicle, wherein displaying the driving maneuver profile comprises:
	displaying a distance of the vehicle from the tolerance zone; and
	displaying a prohibited maneuver for the vehicle based on the one or more geofences and the distance of the vehicle from the tolerance zone;
determining one or more maneuvers to be taken by the vehicle to mitigate deviation between the driving maneuver profile and the prohibited maneuver; and
instructing the vehicle to autonomously execute the determined one or more maneuvers.

As per claim 16 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A driver assistance system for a vehicle, the driver assistance system comprising:
a display module configured to display one or more geo-fences super-imposed on a map display of a mobile computing device onboard the vehicle, wherein the one or more geo-fences comprise a tolerance zone;
at least one processor; and
at least one memory including computer program code for one or more programs,
the at least one memory and the computer program code configured to, with the at least one processor, cause the driver assistance system to perform at least the following:
identify a driving maneuver profile for the vehicle associated with the one or more geofences;
display the driving maneuver profile on the map display of the mobile computing device onboard the vehicle, wherein to display the driving maneuver profile, the display module of the driver assistance system is further caused to:
display a distance of the vehicle from the tolerance zone; and
display a prohibited maneuver for the vehicle based on the one or more geofences and the distance of the vehicle from the tolerance zone; 
determine one or more maneuvers to be taken by the vehicle to mitigate deviation between the driving maneuver profile and the prohibited maneuver; and
instruct the vehicle to autonomously execute the determined one or more maneuvers.

As per claim 19 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:
displaying one or more geo-fences super-imposed on a map display for a vehicle; and
identifying a driving maneuver profile for the vehicle associated with the one or more geo-fences,
wherein a deviation of the vehicle from the one or more geo-fences causes autonomous execution of one or more maneuvers of the vehicle to substantially mitigate deviation between the driving maneuver profile and the one or more geo-fences.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon-Fri 9 AM - 5 PM .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668